Citation Nr: 1218257	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder, claimed as heart attack.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from April 1979 to January 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a service-connectable heart disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records do not reflect any treatment or diagnoses of a heart disorder; although the records do reflect complaint and treatment for chest pain, the medical records indicate that the chest pain was noncardiac in etiology.  The service examination records also reflect no diagnoses of a cardiac disorder.  The examination records all reflect normal clinical findings for the heart, and the December 1988 separation examination indicates that an electrocardiogram (EKG) was normal, though it showed sinus bradycardia, and that the Veteran denied palpitation or pounding heart or heart trouble.  

A March 1995 VA EKG report reflects normal findings.  

July 2000 private medical records indicate that a stress test was electrically negative for ischemia and negative for arrhythmia.  The physician believed there was a very low likelihood of significant coronary atherosclerotic lesion given the Veteran's risk factors and recommended the Veteran start taking a beta-blocker for hypertension.  A September 2000 private treatment record reflects the physician's finding that based on the normal stress test and atypical symptoms, the Veteran's chest pain was possibly gastrointestinal in origin.  An October 2000 private treatment record reflects another physician's belief that there "certainly was a chance" that the Veteran's chest pain was due to significant coronary disease.  In December 2000, the same physician found the Veteran's chest discomfort was not strongly suspicious for angina.  Examination of the heart revealed regular rate and rhythm with no murmurs or gallops.  See Heart Group treatment records.    

A July 2001 Holter Monitor revealed arrthymias.  See July 2001 VA medical records.  

A July 2002 VA "heart" exam record reflects the Veteran's history of angina-like chest pain for the previous two years, for which he used Nitroglycerin spray.  The Veteran reported that he had a stress test approximately 18 months earlier which was normal and other tests approximately one year earlier which were abnormal.  Examination revealed no heart murmur or evidence of congestive heart failure.  An EKG revealed sinus bradycardia with evidence of lateral infarct, age indeterminate.  The examiner diagnosed the Veteran with history of recurrent angina-like chest pain and sinus bradycardia and possible lateral infarct and ordered additional cardiology investigation.  A Holter Monitor was then conducted.  In an August 2002 addendum, the examiner stated that the Holter Monitor was essentially normal except for sinus bradycardia, which was likely related to the Veteran's use of beta blockers.  

A July 2003 VA treatment record indicates that a cardiac work-up was negative.  

After review of the evidence, the Board finds service connection is not warranted for a heart disorder because the probative evidence does not suggest that the Veteran has a service-connectable heart condition.  The record reflects no diagnoses of a heart disorder, and although the Veteran has reported that he had a heart attack, the Board finds this history is not credible, and thus not probative:  the Veteran has not explained how he determined he had a heart attack, the medical records reflect no corroborative findings, or even history, of heart attack, and the Veteran has not alleged the existence of any evidence not of record which could corroborate the reported heart attack.  

The Board acknowledges that the medical records reflect persistent complaints of chest pain, dating during and since service.  Except in circumstances not applicable here, service connection will not be granted for chest pain alone; there must be a diagnosed or identifiable underlying malady or condition.  See also Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence suggests that the chest pain is due to a noncardiac disorder; as such, the existence of chest pain is not indicative of an underlying, service-connectable heart disorder.  The Board further acknowledges that the record includes findings of sinus bradycardia.  The record indicates that a subsequent cardiac work-up was negative, however, which suggests that the sinus bradycardia is not a chronic condition.  Moreover, even if it were, sinus bradycardia standing alone is not a service-connectable disability.  Sinus bradycardia simply refers to a slow heart rate.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 249 (31st ed. 2007).  Without objective symptoms or medical findings that the sinus bradycardia resulted in some pathology indicative of disability, the presence of sinus bradycardia is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality such as sinus bradycardia disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See, e.g., 
38 C.F.R. §§ 4.1, 4.10 (2010); 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

 In sum, there is no probative evidence suggestive of a heart disorder; as such, service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the Veteran's representative has asserted that there are outstanding private treatment records.  However, the claims file includes medical records associated with the reported private treatment facility, and based on the Veteran's history that he has not received private treatment at that facility since 2001 and review of the private treatment records of record, the Board finds all available private treatment records have been associated with the record.  

The Board further acknowledges that a VA examination was not provided and an opinion not obtained in conjunction with this claim.  Such development is not required, however.   The record includes the results of a thorough VA examination dating in 2002 (contrary to the assertions of the Veteran's representative, all referred testing was conducted and the results associated with the file), and VA treatment records dating through October 2011, and based on the absence of a history of recent non-VA treatment, evidence of outstanding private treatment records, and absence of a probative history of a diagnosed condition, the Board finds the record does not suggest the existence of a current disability.  As such, a contemporaneous examination with opinion is not needed.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a heart disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


